Title: From George Washington to James Mease, 12 November 1777
From: Washington, George
To: Mease, James



Sir
Head Quarters White Marsh [Pa.] 12th Novemr 1777.

I am favd with yours of the 4th inclosing Returns of the Cloathing that has been delivered, and which you are now sending on to Camp. If I understand you, it is all that you have on hand made or unmade. If this is so, our prospects are melancholy indeed, except considerable quantities are expected from abroad, or are on some other part of the Continent. Of this I shall be glad to be informed by the first oppertunity. Mr Young informs me that he saw all the Blankets and Shoes that are coming from the Eastward (except 400 Blankets and 1 Cask of Shoes stopped by Genl putnam) over the North River, there is therefore no occasion to send an Officer for them. I have wrote to Genl putnam upon this constant practice of stopping part of the Cloathing

at peekskill that is intended for this Army, and I hope he will not do it in the future.
I can easily account for the nine old Virginia Regiments calling more frequently upon you for Cloathing than any others, they were the whole Winter in the Feild and were reduced almost to nakedness.
Genl Woodford complains that he lately wrote you a polite letter requesting necessaries for his Brigade, which he sent by an Officer, to which he says you only returned him a rough verbal Answer, without complying with his demand even in part. As General Woodford is an exceeding good Officer and one who I think would not make extravagant or unnecessary demands, I could wish you would clear up this matter to his satisfaction.
From the success which many officers and others I have sent out have had, I am convinced that there are large quantities of shoes, leather Breeches and other Articles of Cloathing in the hands of the Makers or people who have brought them up to make a market by monopolizing them, these I have taken wherever they were to be found, agreeing to pay for them at a just and reasonable rate. I must therefore intreat you Sir to employ people in the same Business, and where they find Goods suitable for the Army, if the owners will not part with them, I will engage, by the powers in me by Congress, to compel them.
I know not upon what terms the Commissary of Hides has disposed of all that have gone thro’ his hands but I should suppose in many instances to return wrought leather for them. This should be inquired into, and when the leather obtained, proper steps should be taken to have it worked up. I am certain that the Hides of the Cattle that are consumed by the Army were returned in leather, they would much more than shoe the Soldiers.
In short it lays with you to set every Engine at work to procure such articles of Cloathing as are of our own produce, and to have Agents ready to purchase all that is imported. The Members of the secret Committee must take Care to engage what can be imported from abroad. I have wrote to Congress and urged to them the necessity of calling upon each state to collect what Cloathing can be obtained among themselves. But I think it highly necessary that you should repair to York Town and press them to delay no time in carrying a matter of this kind into execution, and you may with truth assure them, that unless some mode of this sort is adopted, or they have a certainty of cloathing from abroad, that it will be impossible for the Army to exist. I am &c.
